                 Case 2:17-cv-00085-JAD-VCF Document 201 Filed 03/25/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Mark Hunt,
                                                       JUDGMENT IN A CIVIL CASE FOR ATTORNEY'S FEES
                                Plaintiff,
         v.                                            Case Number: 2:17-cv-00085-JAD-VCF

Zuffa, LLC, et al.,

                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

X        Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that Defendants are awarded $301,792.50 in attorneys' fees and $86,442.72 in costs, for a total of
         $388,235.22.




         3/18/2021
          3/25/2021
          3/24/2021
          3/23/2021
         3/19/2021
         ____________________                                  DEBRA K. KEMPI
         Date                                                 Clerk



                                                               /s/ M. Reyes
                                                              Deputy Clerk
